Title: To Alexander Hamilton from Philip Schuyler, 10 September 1780
From: Schuyler, Philip
To: Hamilton, Alexander



Poughkepsie [New York] Sept: 10th 1780
My Dear Sir.

I am very apprehensive the unhappy event mentioned in your favor of the 5th Instant will draw very serious consequences in its train. It will certainly much embarrass us, and probably retard the termination of the war. It will however be attended with one good, the adherents in Congress to the Gallant commander will not have it any longer in their power to play him off against the General. Gracious God! that any rational being should put two men in compe[ti]tion, one of which has commanded an army the other only been at the head of one, for I aver that when he was to the northward he never made a disposition of his troops. Indeed he was incapable, he never saw an Enemy except at a good distance and from places of perfect security. Indeed! Indeed, he has not lost a whit in my estimation by this last stroke of his.
The General will have shewn you the Extracts from the senate and Assemblys adresses to the Governor; a committee of both houses is appointed to report on the proceedings of the Convention. They will certainly adopt and extend the views of that Convention. Some here are for appointing a Dictator with a vice dictator in each state, invested with all the powers conferred formerly by the roman people on theirs; I made great Interest to be left out of the delegation and obtained It altho not with out much difficulty. Gen: McDougal is appointed in my stead, but I believe I shall be obliged to go to the eastern convention, If I shall not repair to Rhode Island so soon as I Intended.
Colo Warner is wounded & two of his officers killed near fort Edward.
Pray make my respects acceptable to the General, to the Gentlemen of the Family, the Marquis & those of his.
Adieu   I am   Dear Sir,   very affectionately   & Sincerely   Yr most obed servt
Ph. Schuyler


I forgot to Inform the General that the Governor had sent him an extract of the proceedings of the convention, which I had promised to transmit. 

